Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on May 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,290,467 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-17, 24-25 directed to Group II non-elected without traverse.  Accordingly, claims 11-17 and 24-25 been cancelled.
Allowable Subject Matter
Claims 1-10 and 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
	In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest “calculating a calculated image using the set of single-beam charged particle beam shots wherein the calculating comprises pixel to pixel conversion using a neural network, wherein the neural network comprise a U-net”; recited together in combination with the totality of particular features/limitations recited therein. 
	Applicant’s arguments, pages 7-8 of the 10/5/2021 response, are particularly persuasive, regarding the specificity of the neural network calculations and how a neural network for detecting cell membranes would not be applicable to lithography.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE PURINTON whose telephone number is (571)270-5384.  The examiner can normally be reached Monday – Friday, from 9-5.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BROOKE PURINTON
Examiner
Art Unit 2881


/BROOKE PURINTON/Primary Examiner, Art Unit 2881